Citation Nr: 9909602	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-48 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left knee 
condition.  

3.  Entitlement to service connection for a right ankle 
condition.

4.  Entitlement to service connection for a left ankle 
condition.  

5.  Entitlement to service connection for a right foot 
condition.

6.  Entitlement to service connection for a left foot 
condition.  

7.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on regular active duty from September 1954 
to June 1957, in the United States Army Reserve as an active 
duty member from January 1981 to January 1985, and 
subsequently on active duty for training for varying periods 
of time.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits sought on appeal.  

The issue concerning an increased rating for lumbosacral 
strain has been decided.  The remaining issues are the 
subject of the Remand portion of this decision.  


FINDING OF FACT

The veteran's chronic lumbosacral strain is principally 
manifested by moderate limitation of motion of the lumbar 
spine and pain supported by adequate pathology.  


CONCLUSION OF LAW

The schedular criteria for a disability rating of 30 percent 
for chronic lumbosacral strain have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  38 U.S.C.A. § 1155; Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994).  In evaluating a 
disability, the VA is required to consider the functional 
impairment caused by the specific disability.  
38 C.F.R. § 4.10.  Each disability must be evaluated in light 
of the medical and employment history, and from the point of 
view of the veteran's working or seeking work.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In April 1993, the Board granted service connection for a 
chronic back disorder, finding that the veteran had been 
treated for back problems during service and that he had had 
continuity of symptomatology of a back disorder since 
separation from service, with rather frequent medical 
treatment for chronic, intermittent low back pain with 
lateral thigh numbness.  The RO implemented the Board 
decision that same month by granting a 10 percent disability 
rating. 

A VA disability evaluation examination in June 1993 found no 
tenderness to palpation over the vertebra.  Range of motion 
was complete in all planes with some discomfort noted on 
forward flexion.  Quadriceps and calves did not exhibit 
variation in bilateral measurement.  Reflexes were intact, 
and straight leg raising was normal.  There was slight loss 
of sensation to pinwheel testing along the right lateral 
thigh.  The diagnosis was chronic lumbosacral strain.  

Based on this examination, the RO continued the 10 percent 
rating.  The veteran appealed.  

VA outpatient records in 1993 and 1994 indicate that he had 
been seen for various complaints, including low back pain, on 
a number of occasions.  In July 1994 he complained of a 
"popping" in his back when stooping over.  Examination 
revealed muscle sprain of the left paraspinal muscle.  Range 
of motion was found "o.k.," but painful.  The assessment 
was acute lumbosacral muscle strain.  Subsequent VA 
outpatient treatment records reflect treatment for unrelated 
disorders.

In December 1994, the veteran testified before the RO that 
his back disorder had restricted his ability to do household 
chores or home maintenance because he was not able to bend 
over to pick up things and could not move from side to side 
without experiencing pain.  Although he was able to drive or 
sit in a car, he had discomfort on long trips and had to stop 
frequently and get out.  He had retired from his job about a 
year previously.  

The veteran was afforded a VA disability evaluation 
examination in January 1995.  He reported a history of back 
strain beginning in 1981 or 1982, when he bent over to pick 
up something in his kitchen.  He stated that when he bends 
over, his back will pop, forcing him to lie flat for several 
days to get over the pain, and that getting in and out of a 
car is painful.  He has noted a constant, dull, aching pain 
in the right hip or low back, and, if he stands for a long 
time, a burning sensation in the lateral part of his right 
thigh from the hip to the knee.  

Examination showed that the veteran moved in a manner 
somewhat protective of his back.  The iliac crests were found 
to be at the same level, and there was normal lumbosacral 
lordosis.  He bent forward to the extent that his fingertips 
were at the tibial tubercle area, straightening, but not 
reversing the lumbosacral lordosis.  Extension was present to 
2 degrees, and right and left lateral bending to 12 degrees, 
with normal symmetrical vertebral motion and no muscle 
spasms.  The Trendelenburg test was negative.  He walked with 
a normal gait and could walk on his heels, as well as his 
toes.  There was no tenderness to palpation of the spine or 
paraspinal area, although he had marked tenderness in the 
right trochanteric area.  Knee and ankle jerks were present, 
brisk, and equal bilaterally.  Straight leg raising was 
accomplished to 90 degrees without discomfort.  There was 
full range of hip motion with complaint of slight pain on the 
right.  

Reports of x-rays of the lumbar spine demonstrated the 
vertebrae to be well aligned, with no evidence of fracture or 
dislocation.  The disc spaces were all well maintained, and 
there was no narrowing in any level.  The hip joint as well 
as the sacroiliac joint were intact.  There were no osseous 
lesions.  The examination was essentially within normal 
limits.  The examining physician opined that the veteran had 
a degenerative lumbar disk which gives him trouble from time 
to time.  He had had a herniated nucleus pulposus without 
nerve root pressure in 1981 or 1982, but this had subsided.  
These are essentially the same pathology.  This physician 
concluded that the veteran also had trochanteric bursitis, 
which was not related to his military service.  

The veteran has been evaluated at 10 percent under 38 C.F.R. 
4.71a, Diagnostic Code § 5295, pertaining to lumbosacral 
strain.  If the disorder is severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is warranted.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, a 20 percent evaluation is warranted.  
With characteristic pain on motion, a 10 percent evaluation 
is warranted.  If there are slight subjective symptoms only, 
the disorder is noncompensable.  

The low back disability may also be rated under 38 C.F.R. 
4.71a, Diagnostic Code § 5295, pertaining to limitation of 
motion of the lumbar spine.  Slight limitation of motion is 
10 percent; moderate is 20 percent; and severe is 40 percent.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss with 
respect to all these elements.  Functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Section § 4.45(f) states, in pertinent part, that pain on 
movement, swelling, deformity, or atrophy of disuse should 
also be considered.  

In Johnson v. Brown, 9 Vet. App. 7 (1996), the Court outlined 
the procedure to be followed with regard to an increase in 
rating for lumbosacral strain from 10 to 20 percent.  First, 
the Board must address whether the appropriate diagnostic 
code and rating criteria have been applied.  The Board must 
then determine whether there is muscle spasm on extreme 
forward bending.  Third, the Board should make factual 
findings as to whether the appellant's lateral flexion 
constitutes "loss of lateral spine motion" and, if not, 
whether the discomfort noted by examinations equates to 
functional loss due to pain on lateral spine motion.  In 
determining the latter, the Court notes that the Board should 
also address whether a finding of such pain is "supported by 
adequate pathology and evidenced by the visible behavior of 
the [appellant] undertaking the motion."  38 C.F.R. § 4.40.  
Finally, the Board must address whether the criteria for a 20 
percent rating are alternative or cumulative and apply 
38 C.F.R. §§ 4.7 and 4.21.  As to the instant appeal, in 
light of the frequent references in the record to the 
veteran's complaints of pain, the Board has been specifically 
required to consider 38 C.F.R. § 4.40 and § 4.45(f).  

Concerning the first requirement, the Board finds that 
Diagnostic Code 5295 is an appropriate code applicable to the 
veteran's lumbosacral strain based on the medical diagnosis 
of the back disability.  The medical evidence does not show 
the presence of fracture, ankylosis, intervertebral disc 
syndrome, degenerative joint disease, osseous lesions, or any 
other abnormality for which another diagnostic code might be 
more suitable.  The evidence does not show muscle spasm on 
extreme forward bending.  Although recent examination 
revealed a decrease in lateral flexion, this was not 
unilateral, but was symmetrical.  The disability is, 
therefore, 10 percent disabling under Diagnostic Code 5295.

However, the Board finds that a different result is reached 
if the disability is rated under Diagnostic Code 5292.  The 
most recent evidence shows that the veteran has significant 
loss of forward flexion (fingers reach only to the knees), 
significant loss of lateral spine motion (only to 12 degrees 
bilaterally) and severe loss of extension (only to 2 
degrees).  Overall, the Board finds that this constitutes 
moderate limitation of motion of the lumbar spine, warranting 
a 20 percent rating under Diagnostic Code 5292.  In addition, 
and in view of the complaints of back pain evidenced by the 
examination finding that the veteran was "somewhat 
protective of his back", the Board finds that an additional 
10 percent is warranted pursuant to 38 C.F.R. § 4.40.  The 
combined rating for the disability is, therefore, 30 percent.  
38 C.F.R. § 4.25.


ORDER

To the extent indicated, an increased evaluation for chronic 
lumbosacral strain is granted, subject to the criteria that 
govern the payment of monetary awards.  


REMAND

Having reviewed the claims file, the Board finds that issues 
1 through 6 are not ripe for appeal.  In December 1994, 
approximately ten years following an initial claim for 
service connection for joint pains, the veteran filed a new 
claim for joint pains, now characterized as painful knees, 
ankles, and feet, which he stated were due to service in 
Egypt while on active duty for training in October 1993.  The 
claim was denied as not well grounded in January 1996, with a 
confirmed denial in July 1996.  Although the veteran filed a 
notice of disagreement in July 1996, a statement of the case 
was not issued, and, accordingly, the veteran cannot be 
deemed to have perfected an appeal as to these issues by 
submission of a substantive appeal. 

Since these claims are evidently new claims intended to 
relate to active duty for training in 1993, the RO is 
required to issue a statement of the case, with notice to the 
veteran of his appellate rights.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran is to be invited to 
submit any additional evidence which he 
may have to support these claims.  

2.  The RO is to review the evidence de 
novo and issue a statement of the case 
specifically related to these issues with 
notice to the veteran of his appellate 
rights.  He should be informed that, as 
to any denial, he must file a timely 
substantive appeal to perfect his appeal.

Unless the veteran is satisfied with any favorable outcome 
and withdraws his appeal, the case then should be returned to 
the Board after compliance with the provisions for processing 
appeals, including the issuance of a supplemental statement 
of the case and provision of the applicable time period for 
response thereto.

The purpose of this REMAND is to ensure that due process 
requirements are met.  The Board does not intimate any 
opinion as to the merits of this case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran unless he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


